Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art is Ohata.  Ohata discloses a method of manufacturing a treated sheet (Abstract of Ohata), the method comprising: applying a dispersion liquid including a powdery thermoplastic resin raw material ([0056] of Ohata, paste containing dispersion medium and liquid crystal polymer (LCP) powder) onto a surface of the thermoplastic resin layer ([0061] of Ohata, paste applied to LCP sheet); and fusing the thermoplastic resin raw material to the thermoplastic resin layer ([0061] of Ohata, paste dried to form an applied film).  While Kotsubo provides motivation to affix a carrier film to the LCP sheet of Ohata in order to prevent misalignment during stacking of the insulating sheets ([0037] of Kotsubo), neither Ohata nor Kotsubo teach or reasonably suggest a method as recited in claim 8 wherein a portion of the dispersion liquid including the powdery thermoplastic resin raw material that covers the conductive pattern is irradiated with light from the flash lamp in the step of fusing the thermoplastic raw material to the thermoplastic resin layer.  Moreover, while Ohata discloses the LCP paste covering the conductive pattern (FIG. 3D of Ohata), Ohata only discloses drying the LCP paste at a portion of the resin sheet where the conductive pattern is absent (FIG. 3E, [0084] of Ohata).  
Similarly, regarding claim 17, neither Ohata nor Kotsubo teach or reasonably suggest a method as recited therein wherein the thermoplastic resin raw material covers the conductive pattern after the fusing step.  Moreover, while Ohata discloses the LCP paste covering the conductive pattern (FIG. 3D of Ohata), Ohata only discloses drying the LCP paste at a portion of the resin sheet where the conductive pattern is absent (FIG. 3E, [0084] of Ohata).
The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claims 8 and 17.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 8 and 17 without impermissible hindsight.  For the foregoing reasons, the invention of claims 8 and 17 is deemed non-obvious.  Claims 9-16 depend either directly or indirectly from claim 8 and are therefore also deemed non-obvious for at least the reasons set forth above with respect to claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746